               3:20-cv-03233-SEM-TSH # 173   Page 1 of 57
                                                                                E-FILED
                                                  Tuesday, 10 August, 2021 03:31:00 PM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION


CHUNG CHUI WAN,                      )
                                     )
     Petitioner,                     )
                                     )
     v.                              )       No. 3:20-CV-3233
                                     )
MICHEL DALE DEBOLT,                  )
                                     )
     Respondent.                     )


                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

      Petitioner Chung Chui Wan seeks an award of attorneys’ fees

and costs reasonably incurred in the successful prosecution of her

petition for the return of her children, T.D. and A.D., to Hong Kong.

For the reasons that follow, the Court GRANTS Petitioner’s petition

for fees and costs in part. Respondent shall reimburse Petitioner

$310,933.50 in attorneys’ fees and $134,355.95 in costs. The

request for a temporary restraining order is DENIED.

                         I. BACKGROUND

     The Court held a bench trial in this case on March 23 through

26 and April 6 through 9, 2021. Due to the COVID-19 pandemic,

                            Page 1 of 57
                3:20-cv-03233-SEM-TSH # 173   Page 2 of 57




the trial was conducted by video conference. On May 3, 2021, the

Court entered an Opinion and Order (d/e 146) granting Petitioner’s

petition for the return of the children under the Hague Convention

on the Civil Aspects of International Child Abduction (Hague

Convention), October 25, 1980, T.I.A.S. No. 11670, 1343 U.N.T.S.

89, implemented by the International Child Abduction Remedies Act

(ICARA), 22 U.S.C. § 9001 et seq. Petitioner now seeks payment of

$518,307 in attorneys’ fees and $155,710.07 in costs. Petitioner

also seeks a temporary restraining order limiting non-essential

spending of Respondent’s assets.

     Respondent Michel Dale Debolt objects. Respondent asserts

Petitioner failed to establish the reasonableness of her attorneys’

hourly rates and hours billed. He further argues his good faith and

economic circumstances warrant a reduction of the fees awarded.

Respondent also argues Petitioner failed to establish the

reasonableness, necessity, and compensable nature of her

requested costs. Finally, Respondent objects to Petitioner’s request

for a temporary restraining order.




                             Page 2 of 57
                3:20-cv-03233-SEM-TSH # 173   Page 3 of 57




II. STANDARD FOR ATTORNEYS’ FEES AND COSTS UNDER THE
      INTERNATIONAL CHILD ABDUCTION REMEDIES ACT

     Section 9007 of ICARA provides for an award of attorneys’ fees

and costs when the court orders return of a child:

     Any court ordering the return of a child pursuant to an
     action brought under section 9003 of this title shall order
     the respondent to pay necessary expenses incurred by or
     on behalf of the petitioner, including court costs, legal
     fees, foster home or other care during the course of
     proceedings in the action, and transportation costs
     related to the return of the child, unless the respondent
     establishes that such order would be clearly
     inappropriate.

22 U.S.C. ¶ 9007(b)(3). The purpose of the award of fees and costs

is to (1) restore the applicant to the financial position she would

have been in had there been no retention or removal, and (2) to

deter such retention or removal. Hulsh v. Hulsh, No. 19 C 7298,

2021 WL 963770, at *2 (N.D. Ill. Mar. 15, 2021).

     Under the statute, courts have the discretion to reduce or

eliminate a respondent’s obligation for attorneys’ fees and costs

where a full award would be “clearly inappropriate.” See Salazar v.

Maimon, 750 F.3d 514, 519 (5th Cir. 2014) (ICARA imposes “a

mandatory obligation” to award necessary expenses to a successful

petitioner unless the respondent demonstrates an award would be


                             Page 3 of 57
                3:20-cv-03233-SEM-TSH # 173   Page 4 of 57




clearly inappropriate). Courts have found an award “clearly

inappropriate” in certain circumstances, including when (1) the

respondent had a good-faith belief that his actions in removing or

retaining the child were legal or justified, and (2) the award would

impose such a financial hardship that it would significantly impair

the respondent’s ability to care for the child. Hulsh, 2021 WL

963770, at *5 (quoting Rath v. Marcoski, 898 F.3d 1306, 1311

(11th Cir. 2018)).

                            III. ANALYSIS

     Petitioner seeks attorneys’ fees totaling $518,307.00 and

expenses totaling $155,710.07.

A.   The Value of a Reasonable Fee Under the Lodestar Method
     is $414,578.

     To determine the value of a reasonable attorney’s fee, courts

use the “lodestar” method. See Norinder v. Fuentes, 657 F.3d 526,

536 (7th Cir. 2011) (reviewing district court’s use of the lodestar

method in a Hague Convention case). The Court begins by

multiplying the hours the prevailing party’s lawyers have

reasonably expended on the case by a reasonable hourly rate. See,

e.g., Montanez v. Simon, 755 F.3d 547, 553 (7th Cir. 2014). The


                             Page 4 of 57
                 3:20-cv-03233-SEM-TSH # 173     Page 5 of 57




resulting lodestar figure is presumptively reasonable, but courts

may nevertheless adjust the fee based on factors not included in the

initial computation. Id.; see also Hensley v. Eckerhart, 461 U.S.

424, 430 n.3 (1983) (listing factors).

      Respondent challenges only the hourly rates of the attorneys

and not the paralegals, assistants, and law clerks. Respondent also

challenges some of the hours billed.

      1.    The Reasonable Hourly Rate for Petitioner’s
            Attorneys is $600/$650 for Joy Feinberg; $400 for
            Reuben Bernick; $250 for Shannon Luschen; and
            $425 for Attorneys Timothy Sendek and Jessica
            Hensley Sendek

      Petitioner argues the hourly rates charged by her attorneys

were reasonable. The rates charged are as follows: Timothy Sendek,

$605; Jessica Hensley Sendek, $475; Joy Feinberg, $650 in

court/$600 out-of-court; Reuben Bernick, $400; and Shannon

Luschen, $250. 1 Petitioner asserts she has established her

attorneys’ rates are reasonable because she presented evidence that

she paid her attorneys’ fees in this matter and submitted evidence

of the billing rates for other attorneys in the relevant community.



1Petitioner did not seek court hours for Bernick and Luschen, so the Court
does not discuss their in-court rate. See Chart (d/e 158).

                                Page 5 of 57
                3:20-cv-03233-SEM-TSH # 173   Page 6 of 57




     Respondent argues Petitioner has failed to establish the

reasonableness of her attorneys’ hourly rates. Respondent argues

that, because Petitioner did not provide evidence her attorneys are

regularly compensated at $605 and $475 per hour for representing

clients in cases arising under the Hague Convention, the Court

must evaluate Petitioner’s motion on the prevailing rates in the

Central District of Illinois, which Petitioner also failed to prove.

Respondent contends the Court should set the rates at either $250

for all attorneys (based on the guardian ad litem rate) or reduce the

rates across the board by 30% to $423.5, $332.5, $425, $280, and

$175, consistent with Hulsh, 2021 WL 963770 at *4 (where the

attorney only attached an affidavit stating the attorneys’ fees were

reasonable given the attorneys’ experience, the court set the rate

consistent with a fee awarded in a New York case).

     The party seeking fees bears the burden of proving the

reasonableness of the hourly rate charged. Spegon v. Catholic

Bishop of Chicago, 175 F.3d 544, 550 (7th Cir. 1999). The

reasonable hourly rate is based on the market rate for the

attorney’s work. Gautreaux v. Chicago Housing Auth., 491 F.3d

649, 659 (7th Cir. 2007). The market rate “is the rate that lawyers

                              Page 6 of 57
                3:20-cv-03233-SEM-TSH # 173   Page 7 of 57




of similar ability and experience in the community normally charge

their paying clients for the type of work in question.” Uphoff v.

Elegant Bath, Ltd., 176 F.3d 399, 407 (7th Cir. 1999) (internal

quotation marks and citation omitted). “The attorney’s actual

billing rate for comparable work is presumptively appropriate to use

as the market rate.” Id. (internal quotation marks and citation

omitted); see also Mostly Memories, Inc. v. For Your Ease Only, Inc.,

594 F. Supp. 2d 931, 934 (N.D. Ill. 2009) (an “attorney’s actual

billing rate paid by his client is ‘presumptively appropriate’ to use

as the market rate”).

     If the court cannot determine the attorney’s actual billing rate

(such as when the attorney has no fee-paying clients), the party

seeking fees must present “evidence of rates similarly experienced

attorneys in the community charge paying clients for similar work

and evidence of fee awards the attorney has received.” Spegon, 175

F.3d at 555; Mathur v. Bd. of Tr. of S. Ill. Univ., 317 F.3d 738, 743

(7th Cir. 2003) (noting the court only looks to other evidence if an

attorney is unable to provide evidence of his or her actual billing

rates); People Who Care v. Rockford Bd. of Educ., Sch. Dist. No.

205, 90 F.3d 1307, 1310 (7th Cir. 1996). The relevant community

                             Page 7 of 57
                   3:20-cv-03233-SEM-TSH # 173   Page 8 of 57




does not necessarily mean the local market area. In circumstances

where the “subject matter of the litigation is one where the

attorneys practicing it are highly specialized” the community may

be the community of practitioners in the national market. Jeffboat,

LLC v. Dir., Office of Workers’ Comp. Programs, 553 F.3d 487, 490

(7th Cir. 2009).

     Once the party seeking fees presents evidence establishing the

market rate, the burden shifts to the opposing party to show why a

lower rate should be awarded. Spegon, 175 F.3d at 554-55. If the

party seeking fees does not meet his or her burden, the court may

make its own determination of a reasonable rate. Pickett v.

Sheridan Health Care Ctr., 664 F.3d 632, 640 (7th Cir. 2011).

           Attorneys Feinberg, Bernick, and Luschen

     Petitioner was represented by attorneys Joy Feinberg, Reuben

Bernick, and Shannon Luschen of the Feinberg Sharma PC firm

(Chicago, Illinois) from August 2020 to December 2020. Feinberg

Decl. ¶ 1 (d/e 169). Feinberg’s Declaration identifies the hourly

rates of the individuals who worked on the case. Id. ¶ 5. Feinberg’s

rate is $600 for office time and $650 for court time. Id. Bernick, a

“seasoned lawyer with many years’ experience” and who has

                                Page 8 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 9 of 57




handled five Hague matters, has an hourly rate of $400 in office

time and $425 for court time. Id. (d/e 169). Luschen, a second-

year associate who has participated in a Hague case trial in the

Northern District, has an hourly rate of $250 for office time and

$300 an hour for court time. Id. The firm also used the services of

a contract attorney, a former federal court clerk, at $300 an hour.

Id. ¶ 5.

     Feinberg indicates she has substantial experience handling

family law and international child custody matters arising under

the Hague Convention. Id. ¶ 6. Feinberg has been licensed to

practice law since 1977. See d/e 170-2 at 2, ¶2. She has tried four

and resolved five other Hague matters. Feinberg Decl. ¶ 5. The

Court recognizes the firm and its experience from another Hague

Convention case filed in this Court.

     Feinberg’s Declaration also details various work and activities

she has performed in the legal community, including, among other

things, writing the chapter on Child Custody and other issues for

the Illinois Institute of Continuing Legal Education; past president

of the American Academy of Matrimonial Lawyers and the U.S.

Chapter of the International Academy of Family Lawyers; admission

                            Page 9 of 57
                 3:20-cv-03233-SEM-TSH # 173      Page 10 of 57




into the prestigious American College of Family Trial Lawyers; editor

on the Advocate Board of the Family Law Section of the American

Bar Association; winner of numerous prestigious awards and

accolades; Chair of the Family Law Section and Legal Education

Committees of the Illinois State Bar Association; work as an

attorney for minor children/child representative/guardian ad litem

in Cook County. Id. ¶ 6. Feinberg asserts her hourly rates are

charged in every case, except for pro bono work and guardian ad

litem work. Id. ¶ 11. She also notes that a recent decision in the

Northern District lowered her hourly rate but those rates were paid

in full by the client. Id. ¶ 11; see also Ex. B, Hulsh Case Billing

(d/e 170-2) (showing billing of $650/$600 by Feinberg, $400 by

Bernick, and $200 and $250 by Luschen in a Hague Convention

case). Feinberg asserts Petitioner has paid fees in this case totaling

$49,400 and that a balance of $20,992.40 in attorneys’ fees and

costs remains outstanding. Feinberg Decl. ¶ 10. 2




2 The Court notes that the hour totals differ slightly between what Petitioner
seeks, as set forth in the Chart at docket entry 158, and what Feinberg
identifies in her Declaration. The Court will use the hours identified by
Petitioner in the Chart.

                                Page 10 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 11 of 57




     Petitioner has presented evidence that the presumptive market

rate is $600/$650 for Feinberg, $400 for Bernick, and $250 for

Luschen. Although Petitioner did not pay the bills to these

attorneys in full, she presented evidence these attorneys received

payment in full at these rates from a client in a recent, similar case

(Hulsh v. Hulsh, Case No. 19-cv-7298, Northern District of Illinois,

(d/e 170-2)). The Court also notes these rates are in line with what

Respondent’s Chicago-area attorneys charged in this case for

attorneys with similar years of experience. See d/e 168; see Uphoff,

176 F.3d at 407 (an attorney’s billing rate for comparable work is

presumptively appropriate to use as the market rate); see also, e.g.,

Mostly Memories, 594 F. Supp. 2d at 934 (noting the rates were

fully paid by the defendant and, therefore, were presumptively

appropriate to use as the market rate and also noting the rates were

in line with what other attorneys of similar experience were

charging).

     The hourly rate billed to paying clients is only a presumptive

rate, from which a court may depart. Gusman v. Unisys Corp., 986

F.2d 1146, 1151 (7th Cir. 1993) (noting that the court does not

have to “leap directly from the willingness of some persons to pay

                            Page 11 of 57
                 3:20-cv-03233-SEM-TSH # 173      Page 12 of 57




$X to Lawyer Y that $X is ‘the’ hourly rate of lawyer Y” although it is

a starting point). Respondent has not made any specific argument

for why the Court should depart from the presumptive rate. The

Court finds no basis to depart from the presumptive rates for

Feinberg, Bernick, and Luschen. Those rates -- $600/$650, $400,

and $250 -- are consistent with the level of experience shown in

this case. Moreover, as noted above, the rates are in line with what

Respondent’s attorneys, also primarily from the Chicago area,

charged.3

            Timothy Sendek and Jessica Hensley Sendek

      Timothy Sendek of Akerman LLP (Chicago, Illinois) and Jessica

Hensley Sendek of Hensley Sendek Law (Wheaton, Illinois)

represented Petitioner from December 2020 to the conclusion of the



      3  The Court is not holding that these rates are the prevailing rate in the
Central District of Illinois. The Court is simply following the direction of the
Seventh Circuit that a court should generally defer to an out-of-town attorney’s
rate, although the court has the discretion to lower the rates if local attorneys
could do as well and there was no other reason to have the services performed
by an out-of-town attorney. Mathur, 317 F.3d at 744. Respondent does not
argue that Petitioner should have hired Central District of Illinois attorneys,
nor could he, as he primarily hired counsel from the Chicago area. See, e.g.,
Gusman, 986 F.2d at 1151 (“And a party that hired pricey big-city lawyers to
defend itself is in no position to contend that only small-town lawyers, at small
town rates, were appropriate”).



                                Page 12 of 57
                3:20-cv-03233-SEM-TSH # 173   Page 13 of 57




case. Timothy Sendek indicates his hourly billing rate for all

matters is $665 but he charged $605 in this case. T. Sendek Aff. ¶

6 (d/e 165-2); T. Sendek Decl. ¶ 5 (d/e 170 at 1). Timothy Sendek

has practiced law for over 13 years. T. Sendek Aff. ¶ 2. He is a

member of the Hague Convention Attorney Network organized by

the U.S. State Department and the National Center for Missing and

Exploited Children’s International Child Abduction Attorney

network. Id. ¶ 5. He asserts he has received multiple awards from

the U.S. District Court for the Northern District of Illinois for his

work on Hague convention matters. Id. ¶4. Timothy Sendek listed

seven anonymous clients who paid hourly rates of between $605

and $665 for various matters over the last 12 months but he did

not indicate whether any of the cases involved a Hague Convention

matter. T. Sendek Decl. ¶ 6. His fees have been paid in full by

Petitioner. T. Sendek Decl. ¶ 3.

     Jessica Hensley Sendek has been practicing family law

exclusively for over 13 years. J. Sendek Aff. ¶ 2 (d/e 165-1). She is

a member of the Hague Convention Attorney network organized by

the U.S. State Department. Id. ¶ 4. Her standard billing rate for

Hague Convention matters is $475 per hour. Id. ¶ 5. Jessica

                             Page 13 of 57
                3:20-cv-03233-SEM-TSH # 173   Page 14 of 57




Hensley Sendek states that, as a solo practitioner who started her

own firm in January 2021, she is unable to provide invoiced and

paid fees of similar matters. J. Sendek Decl. ¶ 6 (d/e 170). She

asserts that her rate for this matter was set by her prior firm based

on the nature of Hague Convention matters. Id. ¶ 7. She also

asserts the rate is in line with what attorneys of similar experience

levels charged in this case. Id. ¶ 8 (citing the $425 hourly rate of

Respondent’s attorneys with 11 to 15 years’ experience (d/e 168)

and the hourly rates listed in Feinberg Sharma’s engagement letter

showing $450 hourly rate for one of the attorneys (d/e 170-3 at 6)).

Petitioner paid all of Jessica Hensley Sendek’s fees in this case. Id.

¶ 4.

       The Sendeks’ evidence includes billing invoices in this case

(Wan Costs and Fees Backup 87-146 (d/e 160-2)); a proposed but

unaccepted engagement letter to Petitioner from a Wheaton, Illinois

law firm showing hourly rates between $375 to $600 an hour for

the attorneys (Wan Costs and Fees Backup 181-185 (d/e 160-3));

and Timothy Sendek’s representation of his billing rates in other

cases (T. Sendek Decl. ¶ 6).



                             Page 14 of 57
               3:20-cv-03233-SEM-TSH # 173    Page 15 of 57




     The proposed engagement letter does not establish the market

rate because the letter does not indicate the level of experience of

the various attorneys. The evidence that Timothy Sendek presented

of billing rates in other cases (T. Sendek Decl. ¶ 6) does not

establish his billing rate because he did not indicate what type of

work was involved. See Johnson v. GDF, Inc., 668 F.3d 927, 933

(7th Cir. 2012) (finding the attorney did not establish his actual

billing rate where he did not show how much he was actually paid

and for what kind of work).

     However, as noted above, a party can demonstrate her

attorneys’ presumptive market rate by demonstrating she paid the

requested rate. Mostly Memories, 594 F. Supp. 2d at 934 (noting

that rates fully paid by the defendant were presumptively

appropriate to use as the market rate and also noting the rates were

in line with what other attorneys of similar experience were

charging); Consolidated Paving, Inc. v. County of Peoria, Ill., No. 10-

cv-1045, 2013 WL 2431260, at *2 (C.D. Ill. June 4, 2013) (finding

the plaintiff “adequately showed the presumptive market rate by

demonstrating it had actually paid the requested rate”). Petitioner



                              Page 15 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 16 of 57




paid the Sendeks’ invoices in full, thereby establishing their

presumptive market rate. T. Sendek Decl. ¶ 3; J. Sendek Aff. ¶ 4.

     The Court does not, however, have to accept this rate. As

noted above, the hourly rate billed to paying clients is only a

presumptive rate. Gusman, 986 F.2d at 1151. If the court does

depart, the court must have a reason other than ability to identify a

different rate in the community. Id. For instance, “if the district

court decides that the proffered rate overstates the value of an

attorney’s services, it may lower them accordingly.” Mathur, 317

F.3d at 743. An attorney’s experience or inexperience is also a

basis on which a court may depart from the presumptive rate.

People Who Care, 90 F.3d at 1313.

     Here, the Court finds the proffered rates of Timothy Sendek

and Jessica Sendek overstate the value of their services in this

Hague Convention case and are not consistent with their

experience. Although counsel prevailed in this matter, their skills

were not those of an attorney whose services in a Hague Convention

case would warrant $605 and $475 an hour. See Trs. of Chicago

Plastering Inst. Pension Trust v. Cork Plastering Co., 570 F.3d 890,

905 (7th Cir. 2009) (stating “the reasonableness of an attorney’s

                            Page 16 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 17 of 57




billing rate depends on the experience and qualifications of the

professional.”). Counsel did not display the excellence or achieve

the time savings implied by their higher rate. See, e.g., Gusman,

986 F.2d at 1151 (noting a judge can depart from the presumptive

rate where the lawyers “did not display the excellence, or achieve

the time savings, implied by their higher rates.”).

     Specifically, the Sendeks tended to go over the same

information repeatedly and belabored every point. They did not

show the knowledge of the Hague Convention expected of someone

charging the rates charged. They were not well organized. By way

of example, they submitted exhibits at trial with exhibit numbers

that had already been used and submitted the wrong description of

exhibits on the exhibit list, resulting in confusion and additional

work for court staff. The trial, which was conducted by video, was

constantly interrupted due to connectivity issues with the Sendeks’

equipment, despite Petitioner spending $2,850 for remote court

proceeding assistance. See Chart (d/e 159-1 at 5); ADC Tech

Services LLC Invoice (d/e 165-3 at 24). The attorneys’ fees and

costs briefing was unacceptable and required the Court to request



                            Page 17 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 18 of 57




additional information and painstakingly review the invoices and

compare them to the requests.

     On this record, and given the level of experience of these two

attorneys, the Court sets their hourly rate at $425 an hour, which

is consistent with the hourly rates of similarly experienced

attorneys. See d/e 168 (listing the years of experience and rates of

Respondent’s attorneys in this case, with attorneys with 11 to 15

years’ experience receiving $425 an hour)).

     2.   The Reasonable Number of Hours Expended in This
          Case Totals 1066.1 Hours

      Petitioner asserts her attorneys expended the following

number of hours in this case: Timothy Sendek, 505.7; Jessica

Hensley Sendek, 254.7; Feinberg, 2.5 court time, 54.8 office time;

Bernick, 27.5 office time; Luschen, 65.35 office time. See Chart

(d/e 158). She asserts the paralegals expended 152.58 hours and

the trial exhibit preparation staff expended .7 hours. Id.

     The party seeking to recover attorneys’ fees bears the burden

of proving the reasonableness of the number of hours billed.

Spegon, 175 F.3d at 550. Whether the time spent by an attorney

on behalf of a client is reasonable depends on the total number of


                            Page 18 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 19 of 57




hours involved and the particular tasks performed. See Trs. of

Chicago Plastering Inst. Pension Trust, 570 F.3d at 905. “Hours

spent are not reasonably expended if they are excessive, redundant,

or otherwise unnecessary.” Stark v. PPM America, Inc., 354 F.3d

666, 674 (7th Cir. 2004).

     Petitioner supported the hours worked with invoices detailing

the work performed and the hours expended. See Invoices (d/e

160-2 at 1-94). Respondent argues Petitioner has failed to provide

the Court with sufficient evidence to establish the reasonableness of

the hours billed. Specifically, Respondent argues Petitioner should

not be compensated for her unreasonable refusal to stipulate to her

case-in-chief and her unsuccessful litigiousness.

     Respondent first argues Petitioner should not be compensated

for her unreasonable refusal to stipulate to her case-in-chief.

Respondent argues this refusal led to two full days of trial wherein

Petitioner essentially put on a custody case. Respondent asserts

Petitioner’s fees should be reduced by $26,803 (48.6 hours) for the

two days of trial, during which Petitioner’s attorneys “essentially

put on a custody case[.]” Resp. Br. at 32 (d/e 161).



                            Page 19 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 20 of 57




     Petitioner claims Respondent’s last-minute attempt to

stipulate to her case-in-chief was a strategic move by Respondent to

further minimize Petitioner’s ability to argue for the return of her

children and make himself and his defenses the “star of the show.”

Pet. Reply at 16 (d/e 165). Petitioner asserts this maneuver came

after months of Respondent claiming Petitioner agreed to move to

the U.S. and that the abduction was not wrongful. Petitioner also

argues the refusal to stipulate did not prolong the trial but only

affected the order of the testifying witnesses.

     The Court finds Petitioner was not unreasonable in declining

to stipulate to her case-in-chief shortly before trial. Petitioner was

entitled to put her case on first, particularly where Respondent did

not agree to stipulate until immediately before trial. See Trial Brief

at 7 (d/e 95) (March 16, 2021) (stipulating to Petitioner’s case-in-

chief); Pretrial Order at 3 (d/e 106) (March 18, 2021) (noting

Respondent stipulated to Petitioner’s case-in-chief but Petitioner did

not accept the stipulation). Furthermore, the evidence presented

during the first two days of trial would have been presented

regardless of the order of the testimony, as much of the evidence

was relevant to Respondent’s affirmative defense that the children

                            Page 20 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 21 of 57




faced a grave risk of harm if returned to Hong Kong due to

Petitioner’s alleged physical and emotional abuse of them. See

Answer, First Aff. Def., ¶4(e) (d/e 27); Opinion at 32-34 (d/e 146)

(finding the evidence did not support Respondent’s argument that

the children face a grave risk of harm if returned to Hong Kong due

to Petitioner’s alleged physical and emotional abuse of the children).

     Respondent also objects that Petitioner should not be

compensated for her unsuccessful litigiousness. Respondent points

to the following examples: Petitioner’s objection to Respondent’s

request to extend the expert report deadline to permit Dr. Jaffe to

meet with the minor children and her unsuccessful appeal of the

Magistrate Judge’s allowance of that request; filing an untimely

motion to compel Respondent’s compliance with improper discovery

requests and unsuccessfully appealing the denial of that motion

(related to Petitioner’s request for production of recordings by

Respondent); and seeking to depose Respondent’s non-testifying

consulting expert witness and challenging his designation as such.

Respondent asserts Petitioner’s fees should be reduced by

$25,716.08 (43.38 hours) for the time spent on these matters.



                            Page 21 of 57
                3:20-cv-03233-SEM-TSH # 173   Page 22 of 57




     Petitioner responds that, when Respondent requested to

extend deadlines to permit Dr. Jaffe to meet with the minor children

(due to the children being with Petitioner for visitation), she offered

for Dr. Jaffe to meet with the children while they were with her.

She notes the meeting between Dr. Jaffe and the children ultimately

occurred remotely over Zoom, and Dr. Jaffe never explained why he

could not conduct the meetings with the children over Zoom while

they were with Petitioner or why the meetings could not have been

scheduled earlier. As for the motion to compel, Petitioner asserts

that Respondent was ultimately ordered to produce the recordings

(see d/e 114), and the recordings were related to the ultimate

return of the children. Finally, Petitioner asserts it is bold of

Respondent to claim it was unreasonable for Petitioner to oppose

relief sought by Respondent for which the Court found Respondent

had failed to establish good cause. (The Court notes, however, that

the Magistrate Judge ultimately granted Respondent the relief

sought. See Opinion at 3 (d/e 72) (finding Respondent failed to

show good cause to amend the scheduling order and that wanting

to find a better expert was not a substantial basis to change experts

but nonetheless amending the scheduling order and finding the

                             Page 22 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 23 of 57




timely disclosure of the new expert’s report rendered the late

disclosure harmless)).

     The Court will not deny compensation to Petitioner’s attorneys

for time spent on the unsuccessful motions in this case. “A court’s

focus should not be limited to the success/failure of each of the

attorney’s actions. Rather, it should be upon whether those actions

were reasonable.” People Who Care, 90 F.3d at 1314; see also

Uniroyal Goodrich Tire Co. v. Mut. Trading Corp., 63 F.3d 516, 526

(7th Cir. 1995) (noting that if the court were “to deem unreasonable

the reimbursement of fees incurred” for colorable but unsuccessful

motions, the court “would be discouraging the type of

representation attorneys are duty-bound to provide”). The Court

finds Petitioner’s attorneys’ actions reasonable in each of these

situations.

     The Court will, however, deduct hours spent on matters

unrelated to this litigation, including time spent on matters related

to the Hong Kong proceeding and the Illinois state divorce

proceedings. See Distler v. Distler, 26 F. Supp. 2d 723, 728 (D.

N.J. 1998) (cutting by one-third the fees of an attorney in a Hague

Convention case who also performed work related to the custody

                            Page 23 of 57
                3:20-cv-03233-SEM-TSH # 173    Page 24 of 57




case in Israel because those fees were not necessary to the Hague

case); Lebiedzinski v. Crane, No. A03-0248 CV(JKS), 2005 WL

906368, at *3 (D. Alaska Apr. 13, 2005) (finding the petitioner was

not entitled to “expenses associated with the factually related

criminal and custodial proceedings”). The Court deducts the

following hours:

     ŏ     Attorney Joy Feinberg: 1.1 hours (9/1/2020) (working

with client to secure an attorney for her Illinois divorce case) 4; .5

hours (9/10/20) (referencing divorce case and asking state counsel

to sign and file). See Wan Costs and Fees Backup 149, 152 (d/e

160-2 at 63, 66).

     ŏ     Attorney Reuben Bernick: .75 hours (11/16/20) (work on

motion for relief from stay). See Wan Costs and Fees Backup 170

(d/e 160-2 at 84).

     ŏ     Attorney Shannon Luschen: .3 hours (8/31/2020)

(reviewed husband’s motion for temporary and sole allocation of

parental responsibilities and to set parenting time); .2 (8/31/2020)




4The time entry lists several different tasks. Because the Court cannot
determine how much time was spent on the task of securing an attorney for
the state divorce case, the Court will deduct the entire time entry.

                              Page 24 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 25 of 57




(billing description includes “intro with divorce attorney in Hong

Kong”); .1 hours (9/3/2020) (reviewing emails re: entering

appearance in state court); .2 hours (9/4/2020) (reviewing emails

from Hong Kong counsel and amended petition for divorce in Hong

Kong). See Wan Costs and Fees Backup 147, 150 (d/e 160-2 at 61,

64).

       ŏ   Attorney Jessica Hensley Sendek: .16667 hours

(12/18/2020) (review and respond to email regarding state divorce

case); .25 hours (12/19/2020) (review and respond to emails

regarding jurisdiction, divorce case, and Hong Kong case); .33333

hours (12/30/2020) (telephone conference with state case attorney

regarding the divorce case); .66667 (12/30/20) (review file for state

case and email attorney in the state case); .1 hours (1/5/21) (review

and respond to client’s mail re: process server in Hong Kong case);

.66667 (1/11/21) (zoom conference with Hong Kong attorneys re:

case status in U.S. and Hong Kong and work to be done); .25

(1/13/21) (telephone conference with process server re: affidavit of

service for Hong Kong court; email to Hong Kong attorney; mail to

state case attorney for the state court file). See Wan Costs and Fees

Backup 119, 122, 123, 125, 126 (d/e 160-2 at 33, 36, 37, 39, 40).

                            Page 25 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 26 of 57




     ŏ    Paralegal Theresa Cook: .5 hours (8/31/2020) (review

pleadings in “District of Hong Kong” and create pleading index of all

filings in the Hong Kong matter); .2 hours (9/23/20) (discussion

with process server regarding service of Hong Kong divorce

pleadings); .2 hours (9/24/20) (review email from client regarding

Hong Kong petition; email to client regarding providing the Hong

Kong petition and other documents to the process server); .2 hours

(9/29/20) (email regarding service of Hong Kong petition on

Respondent); .3 hours (9/30/20) (emails and telephone discussions

regarding Hong Kong petition). See Wan Costs and Fees Backup

148, 153-155 (d/e 160-2 at 62, 67-69).

     The Court also notes that Petitioner inadvertently included

$2,700 in fees from a contract attorney as expenses. See d/e 159-1

at 1; 160-2 at 78; Feinberg Decl. ¶ 9, n.1. Respondent did not

object to this expense when it was included in the Bill of Costs.

Therefore, the Court will add that amount to the attorneys’ fees and

deduct it from the costs.

     Given the rates identified by the Court and reducing the hours

as set forth above, the lodestar amount of fees is $414,578.



                            Page 26 of 57
                  3:20-cv-03233-SEM-TSH # 173       Page 27 of 57




    Name                           Rate       Hours          Total
    Timothy Sendek                 $425       505.7          $214,922.25
    Attorney
    Jessica Hensley Sendek         $425       252.27         $107,214.75
    Attorney
    Joy M. Feinberg                $650       2.5            $1,625
    Attorney                       $600       53.2           $31,920
    Reuben A. Bernick              $400       26.75          $10,700
    Attorney
    Shannon M. Luschen             $250       64.55          $16,137.50
    Attorney
    Contract attorney              $300       9              $2,700
    LaToya Ellerson                $200       133.6          $26,720
    Paralegal
    Law Clerk 5                    $200       3.78           $756
    Theresa Cook                   $125       13.8           $1,725
    Paralegal
    Ackerman trial exhibit         $225       .7             $157.50
    staff
    TOTAL                                                    $414,578


        3.   No Adjustment to the Lodestar Is Necessary

        Having determined the lodestar, this Court may adjust the fees

upward or downward based on the following factors:

        (1) the time and labor required; (2) the novelty and
        difficulty of the questions; (3) the skill requisite to
        perform the legal service properly; (4) the preclusion of
        employment by the attorney due to acceptance of the
        case; (5) the customary fee; (6) whether the fee is fixed or
        contingent; (7) the time limitations imposed by the client
        or the circumstances; (8) the amount involved and the

5Petitioner’s exhibit identifies this individual as a paralegal but the hourly rate
charged was $200, which was identified as the hourly rate for law clerks. See
Chart (d/e 158), Feinberg Decl. ¶ 5 (d/e 169).

                                 Page 27 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 28 of 57




     results obtained; (9) the experience, reputation, and
     ability of the attorneys; (1) the “undesirability” of the
     case; (11) the nature and length of the professional
     relationship with the client; and (12) awards in similar
     cases.

Hensley, 461 U.S. at 430 n.3.

     Petitioner argues the factors favor an upward adjustment

because the time and labor required in the case was substantial,

the questions in the case were novel and difficult, and the skill

required to respond to Respondent’s allegations was substantial.

Petitioner also argues an upward adjustment is necessary given the

amount involved and the result obtained. Finally, Petitioner argues

the fundamental equities of the case weigh against any lodestar

reduction.

     The Court finds no upward adjustment based on the lodestar

factors is warranted. The time and labor required in the case, as

well as the novelty and complexity of the issues, are fully reflected

in the number of billable hours recorded by counsel. See Blum v.

Stenson, 465 U.S. 886, 898 (1984) (finding no upward adjustment

warranted where the novelty and complexity of the case were

reflected in the billable hours recorded); see also Berendsen v.

Nichols, 938 F. Supp. 737, 739 (D. Kan. 1996) (refusing to make an

                            Page 28 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 29 of 57




upward adjustment to the lodestar, noting ICARA cases were not

unprecedented for petitioner’s counsel, the law did not appear to be

complex, and the case was short-lived). While an upward

adjustment might be necessary where the skill of counsel required

fewer hours than might normally be billed in a case, that is not the

case here. See Blum, 465 U.S. at 898-99. Finally, while

Petitioner’s attorneys were successful, their success is reflected in

the hours reasonably expended in the litigation, and this is not a

case of exceptional success. See Hensley, 461 U.S. at 435 (noting

that “in some cases of exceptional success an enhanced award may

be justified”). Petitioner has not demonstrated that an

enhancement is necessary to provide fair and reasonable

compensation, and she is not entitled to an upward adjustment.

B.   Petitioner Has Demonstrated Reasonable Costs and
     Expenses Totaling $134,355.95.

     Petitioner seeks costs and expenses totaling $155,710.07

pursuant to 28 U.S.C. § 1920 and 22 U.S.C. § 9007(b)(3). Section

1920 provides that a judge or clerk may tax as costs:

     (1) Fees of the clerk and marshal;

     (2) Fees for printed or electronically recorded transcripts
     necessarily obtained for use in the case;

                            Page 29 of 57
                3:20-cv-03233-SEM-TSH # 173   Page 30 of 57




     (3) Fees and disbursements for printing and witnesses;

     (4) Fees for exemplification and the costs of making
     copies of any materials where the copies are necessarily
     obtained for use in the case;

     (5) Docket fees under section 1923 of this title;

     (6) Compensation of court appointed experts,
     compensation of interpreters, and salaries, fees,
     expenses, and costs of special interpretation services
     under section 1828 of this title.

28 U.S.C. § 1920. Section 9007 of ICARA also requires the court

order the respondent to

     pay necessary expenses incurred by or on behalf of the
     petitioner, including court costs, legal fees, foster home
     or other care during the course of proceedings in the
     action, and transportation costs related to the return of
     the child, unless the respondent establishes that such
     order would be clearly inappropriate.

22 U.S.C. § 9007(b)(3).

     Respondent objects to some of Petitioner’s requests for costs

and expenses.

     1.   Petitioner is Entitled to Costs of Depositions, Real
          Time Transcripts, and Court Transcripts

     Respondent objects that Petitioner failed to substantiate her

costs associated with the depositions of Respondent, Petitioner, Dr.

Jaffe, and Dr. Chan, as well as real time trial transcripts and

                             Page 30 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 31 of 57




transcripts of other hearings. However, in her Reply, Respondent

provides invoices identifying the costs relating to the depositions

and court transcripts. Therefore, this objection is overruled.

     Respondent also appears to argue the costs are unreasonable

and unnecessary. Specifically, Respondent argues that, to the

extent Petitioner seeks to tax him for the cost of obtaining copies of

videotaped depositions, said cost is not compensable.

     The Court finds the deposition and video deposition charges in

this case were necessary and reasonable given the uncertainties

caused by the COVID-19 pandemic. See Little v. Mitsubishi Motors

North Am., Inc. 514 F.3d 699, 702 (7th Cir. 2008) (noting § 1920

authorizes costs for video recording and stenographic transcription

of a deposition so long as the transcript was necessarily obtained

for use in the case and the cost is reasonable).

     The Court also finds the court transcripts were necessarily

obtained for use in the case, and Petitioner is entitled to those

costs. The real time transcripts were necessary—and not simply a

convenience—given the complexity of the case and the fact that the

trial was non-continuous, taking place from March 23 through

March 26 and then from April 6 through April 9 and occurred via

                            Page 31 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 32 of 57




videoconference. In addition, witnesses testified out of order and

some witnesses had their testimony interrupted to accommodate

other witnesses. See Majeske v. City of Chicago, 218 F.3d 816, 825

(7th Cir. 2000) (affirming award of costs for daily trial transcripts

and other court transcripts under § 1920 where the record showed

the defendant used transcripts to prepare direct examinations

questions, anticipate cross-examination questions, to cross-

examine plaintiffs’ witness, draft post-trial briefs, and respond to

plaintiff’s post-trial motions and the defendant actually used the

transcripts for the case); but see United States v. Pieper, 854 F.2d

1020, 1028 (7th Cir. 1988) (reversing award of daily transcript

costs, finding the transcripts were obtained for the convenience of

the attorney where the district court found the transcripts were

needed for cross-examination and closing argument).

     Petitioner also seeks costs for the transcript of the October 23,

2020 hearing on the motion to dismiss. See d/e 159-1 at 1. The

Court finds this cost was necessary because the hearing occurred

before the Sendeks entered their appearance and was necessary to

their understanding of the case, especially where Respondent raised



                            Page 32 of 57
                  3:20-cv-03233-SEM-TSH # 173   Page 33 of 57




the issue again at the bench trial. See Opinion and Order at 2 (d/e

146).

        The Court notes, however, that the invoice provided in support

pertains to a hearing in a criminal case that occurred on the same

date and does not pertain to this case. See d/e 165-2 at 2 (invoice

for $127.75). The Court contacted the Court Reporter, who

indicated she may have originally sent the wrong bill but ultimately

sent Petitioner’s attorney the correct bill ($337.90) and Petitioner’s

attorney paid it. Therefore, the Court will allow the $127.75 charge

for this transcript, based on what Petitioner has requested.

        2.   Petitioner is Entitled to Costs for Airfare and
             Accommodations for Visiting the Children But Not for
             Waiting for Trial, Waiting to Visit the Children, or
             Waiting for the Trial Result

        Respondent objects to Petitioner’s request for airfare costs and

accommodations associated with waiting for trial, waiting for the

trial result, and visiting the children.

        The Court finds no basis for Petitioner’s request for airfare and

accommodations associated with waiting for trial, waiting to visit

the children, and waiting for the trial result. Petitioner does not

provide any argument or legal support to suggest such costs were


                               Page 33 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 34 of 57




necessary as opposed to a convenience to Petitioner. Therefore, the

Court will not award Petitioner her costs for her January 13, 2021

($817.65) and February 22, 2021 ($672.65) flights from Chicago to

the Bahamas (d/e 159-1 at 4) and accommodation costs for

January 13 to February 11, 2021 ($3,000), February 22 to March

18, 2021 ($3,000), and April 19 to May 4, 2021 ($2,571.43) (d/e

159-1 at 4-5). The flight on May 4, 2021 from Chicago to Mexico, to

which Respondent objects, is allowed because it was the first leg in

her flight to Hong Kong with the children after their return to

Petitioner. See Freier v. Freier, 985 F. Supp. 710, 714 (E.D. Mich.

1997) (awarding transportation costs for returning the child to

Israel). None of Petitioner’s other flights between Chicago and Hong

Kong were nonstop flights, and the price of the Chicago to Mexico

and Mexico to Hong Kong flights was reasonable and consistent

with Petitioner’s other flights between Chicago and Hong Kong. See

(159-1 at 4); Wan Costs and Fees Backup 4-9, 10-14, 33-37, 38-46.

Petitioner is also entitled to the costs incurred for attending the

trial, even though the trial was by video, so that she could confer

with her attorneys. See, e.g., Distler, 26 F. Supp. 2d at 729 (finding

it necessary for the petitioner to fly to the United States to attend a

                            Page 34 of 57
                3:20-cv-03233-SEM-TSH # 173   Page 35 of 57




court-ordered hearing); Guaragno v. Guaragno, No. 7:09-CV-00187-

O, 2010 WL 5564628, at *5 (N.D.Tex. Oct. 19, 2010), report and

recommendation accepted, 2011 WL 108946 (N.D. Tex. Jan. 11,

2011) (allowing travel expenses of the petitioner for trial and for

relocation of the child).

     As for the airfare and accommodations associated with visiting

the children, the Court notes that courts have taken different

approaches on this issue. Compare Aldinger v. Segler, 157 F. App’x

317, 318 (1st Cir. 2005) (costs incurred for visiting the children

while they were wrongfully retained in the United States were not

recoverable because the visits were not necessary to enable the

father to obtain return of the children) with Nissim v. Kirsh, No.

1:18-cv-11520 (ALC), 2020 WL 3496988, at *5 (S.D.N.Y. June 29,

2020) (costs of travel associated with the visitation schedule were

necessary expenses). This Court concludes that such expenses are

recoverable in this case pursuant to § 9007(b)(3). Awarding costs

associated with Petitioner’s visits with the children is in line with

ICARA’s purpose to “restore the applicant to the financial position

he or she would have been in had there been no removal or



                             Page 35 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 36 of 57




retention.” Hague Convention, 51 Fed. Reg. 10494-501, 10511;

Nissim, 2020 WL 3496988, at *5.

     3.   Petitioner is Entitled to Recover the Expert Witness
          Fees for Dr. Shapiro and Mr. Marwah but Not For
          Professor Kapai

     Petitioner seeks expert witness fees of $28,000 for Dr. Robert

Shapiro, $24,367.09 for Aziz Marwah, and $8,111.85 for Professor

Puja Kapai. Respondent objects, arguing (1) witness fees are

limited to $40 per day plus subsistence for a witness’s attendance

at court or a deposition; (2) Dr. Shapiro’s fees are unreasonable

because he increased his hourly rate in this matter from $300 to

$400 per hour; and (3) the fees for the consulting expert, Professor

Kapai, are not compensable in the absence of any indication that

the fees were necessary to effectuate the return of the children.

     Respondent first argues that expert fees are not recoverable

under Rule 54(d) and § 1920 to the extent they exceed the $40-per-

day cap set forth in 28 U.S.C. § 1821(b) (providing for an

attendance fee of $40 per day for each day’s attendance in at a

deposition or court). Respondent requests that, to the extent

Petitioner’s request for costs exceeds this amount, it should be



                            Page 36 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 37 of 57




denied. Resp. Br. at 42 (d/e 161) (citing Hulsh, 2021 WL 963770,

at * 8).

      Petitioner seeks costs and expenses under both § 1920 and §

9007(b)(3). As such, the case cited by Respondent is

distinguishable because the court only considered the expert fee

request under § 1920. See Hulsh, 2021 WL 963770, at * 5, 8

(noting the petitioner requested expert fees under Rule 54 and §

1920). Section 1920 does not define the scope of necessary

expenses a petitioner may recover under ICARA. Carrasco v.

Carrillo-Castro, No. 1:12-CV-268 MV/WDS, 2012 WL 13076563, at

*3 (D.N.M. Aug. 1, 2012) (noting ICARA allows costs not available

under § 1920). Section 9007(b)(3) allows recovery of “necessary

expenses incurred by or on behalf of the petitioner.” 22 U.S.C. §

9007(b)(3). This can include expert witness fees. See, e.g.,

Kulapala v. Delgoda, No. 3:15-cv-01890-BR, 2016 WL 1618285, at

*2 (D. Or. April 21, 2016) (awarding under § 9007 expert witness

fees incurred in a Hague Convention case). Therefore, the expert

fees are recoverable if the expenses were necessary and reasonable.

      The expenses for Dr. Shapiro and Mr. Marwah were

necessarily incurred by Petitioner to rebut Respondent’s affirmative

                            Page 37 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 38 of 57




defense that the children were at grave risk of physical or

psychological harm if they were returned to Hong Kong. Dr.

Shapiro, a forensic psychologist, testified as a rebuttal witness at

trial and gave his opinion that the children were not at grave risk.

Mr. Marwah, an expert on Hong Kong, testified as a rebuttal

witness at trial. Mr. Marwah gave his opinion that the Basic Law is

still intact in Hong Kong and the people of Hong Kong enjoyed

freedom and their human rights. He did not believe the children

were at grave risk if returned to Hong Kong. The Court found Dr.

Shapiro and Mr. Marwah credible and gave more weight to their

opinions that the opinions of Respondent’s experts. See Opinion

and Order at 23 (d/e 146).

     The Court does not, however, have enough information about

Petitioner’s consulting expert, Professor Kapai, to determine

whether her services were necessary to the litigation. Petitioner

submitted an invoice showing that Kapai is an Associate Professor

at the University of Hong Kong. The invoice shows Professor Kapai

reviewed documents, the testimony of Mr. Marwah and Dr. Phil

C.W. Chan (Respondent’s expert), and consulted and attended Dr.

Chan’s deposition. See Invoice (d/e 160-1 at 3). However, despite

                             Page 38 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 39 of 57




having the opportunity to provide further information in her Reply,

Petitioner has not explained the necessity of Professor Kapai’s

services. Because the Court cannot determine whether Professor

Kapai’s services were necessary, the Court will not award Petitioner

fees for the services of Professor Kapai.

     Respondent next argues Dr. Shapiro’s fee is unreasonable

because he inexplicably increased his hourly rate in this matter

from $300 to $400. Respondent asserts that, while Dr. Shapiro did

not produce an engagement agreement in this matter, in virtually

every case in which he has appeared as an expert with the

Respondent’s attorneys’ firm, his rates have been $300 per hour for

office time and $350 per hour for court and depositions.

Respondent attaches: (1) Dr. Shapiro’s testimony at a deposition in

a marriage dissolution case on June 19, 2019 identifying his hourly

rate as $300 (d/e 161-2 at 2-3 ); and (2) August 9, 2018 and March

16, 2020 fee agreements identifying Dr. Shapiro’s rate for a court-

ordered evaluation of the minor children at $300 an hour for time

spent on the file/case and $350 per hour for trial or deposition (d/e

161-2 at 4-10). Respondent also points out that those engagement

agreements provide that custody evaluations generally cost between

                            Page 39 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 40 of 57




$10,850 and $12,000, with additional $4,000 retainers required for

both deposition and trial.

     In this case, Dr. Shapiro’s invoice shows he charged $400 an

hour, resulting in a total fee of $31,200. Dr. Shapiro discounted

the fee by $3,200, resulting in a final charge of $28,000. See Invoice

(d/e 160-1 at 1).

     That Dr. Shapiro charged $300 to $350 an hour in other cases

does not convince the Court that Dr. Shapiro’s rate in this case was

unreasonable. The fees generally charged by the expert on related

matters is only one of many factors a court considers when

determining the reasonableness of an expert’s fee. See, e.g., Abrams

v. Van Kampen Funds, Inc., No. 01 C 7538, 2006 WL 452419, at *3

(N.D. Ill. Feb. 21, 2006) (noting factors to determine a reasonable

rate for an expert include the expert’s area of expertise, prevailing

rates of other respected available experts, the nature, quality, and

complexity of the work performed, the fee actually charged by the

expert on related matters; the cost of living in the pertinent

geographic area, and any other factor likely to assist the court).




                             Page 40 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 41 of 57




     Given the circumstances of the case, which involved an

expedited Hague Convention case occurring during a pandemic, the

Court finds the $400-an-hour charge reasonable.

     The Court previously found the rates charged by Respondent’s

experts had little relevance given the nature of Respondent’s

objection to Dr. Shapiro’s fee (that Dr. Shapiro did not charge his

usual rate of $300/$350). Order at 6 (d/e 167). Nonetheless, the

Court notes that Respondent’s experts charged even greater

amounts than charged by Petitioner’s experts. Dr. Chan testified he

was paid $85,000 for his services in this case. Dr. Jaffe testified he

had been paid over $60,000. Further, at his deposition, Dr. Jaffe

testified he was paid $475 per hour. Trial Ex. PX76 at 158 (the

deposition transcript was admitted into evidence on April 9, 2021).

This further supports a finding that the $400 an hour charge was

reasonable.

     4.   Petitioner is Entitled to Recover Costs Incurred in
          Subpoenaing Respondent’s Consulting Expert, those
          Federal Express Fees that are Supported by Invoice,
          and Certain Courier/Messenger Services

     Finally, Respondent argues Petitioner’s counsels’ ordinary

business expenses are not compensable. Respondent objects to: (1)


                            Page 41 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 42 of 57




costs for subpoenas to Respondent’s consulting expert; (2) Federal

Express charges; and (3) messenger/courier services. Respondent

also asserts Petitioner failed to provide any support for these

charges, other than her attorneys’ billing statements.

     In her Reply, Petitioner provides invoices in support of most of

the charges. Therefore, Respondent’s objection on the ground that

she did not support the charges is overruled as to those charges she

supported.

     Respondent challenges the costs for subpoenas to

Respondent’s consulting expert, Professor David Shambaugh.

Petitioner seeks $135 for service on and witness fee for Professor

Shambaugh on January 15, 2021. See 159-1 at 2; d/e 165-3 at 13.

Some background is necessary to put the costs in context.

     On December 8, 2020, Respondent identified Professor

Shambaugh as an expert who would testify at trial. Professor

Shambaugh did not issue a report. On January 6, 2021,

Respondent sent Petitioner notice he was substituting Dr. Chan

and disclosed Dr. Chan’s expert report at the same time. Petitioner

objected to the substitution.



                            Page 42 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 43 of 57




     On January 8, Petitioner issued two subpoenas—one to

Professor Shambaugh and one to George Washington University—

seeking correspondence between Professor Shambaugh and

Respondent. On January 13, 2021, Respondent moved to quash

the subpoenas (d/e 61). On January 14, 2021, Respondent sought

leave to substitute Dr. Chan for Professor Shambaugh. On January

15, 2021, Respondent issued amended subpoenas seeking

additional information and seeking Professor Shambaugh’s

deposition.

     On February 1, 2021, the Magistrate Judge granted the

motion for leave to substitute, finding the late identification of Dr.

Chan was harmless because his report was disclosed on time. The

Magistrate Judge also granted the motion to quash (d/e 72), finding

Respondent was entitled to change Professor Shambaugh from a

testifying expert to a non-testifying consultant and that Petitioner

failed to show exceptional circumstances warranted deposing

Professor Shambaugh. Opinion at 6-7 (d/e 72).

     In light of this procedural history, the Court finds that costs

incurred in serving Professor Shambaugh were necessarily

incurred. At the time Petitioner issued the subpoenas, Petitioner

                             Page 43 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 44 of 57




objected to substitution of Respondent’s expert and expressed

concern whether Professor Shambaugh were truly a consulting

witness as opposed to a testifying one. See Pet. Opp. at 3 n.3 (d/e

70). Although Petitioner was ultimately not allowed to depose

Professor Shambaugh or obtain documents from him, a bona fide

dispute existed at the time that justified issuing the subpoenas.

Therefore, the Court will allow the costs as necessarily incurred.

     Respondent next objects to the Federal Express charges,

asserting such costs are not taxable. However, the Seventh Circuit

has construed § 1920 to include Federal Express charges. See

Tchemkou v. Mukasey, 517 F.3d 506, 512-13 (7th Cir. 2008)

(rejecting argument that the petitioner could not recover costs for

computerized research, courier service, Federal Express deliveries,

long distance phone calls, postage, printing charges, and research

fees). The Court has reviewed the Federal Express charges and

found the majority of them are supported by invoices. The Court

was unable to find invoices for three Federal Express charges: $86,

$11.19, and $11.19 (Chart, d/e 159-1 at 3-4). Consequently, the

Court will not tax those three charges as costs.



                            Page 44 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 45 of 57




     Respondent last argues Petitioner is not entitled to recover

courier/messenger services hired by counsel. As noted above, the

Seventh Circuit has construed § 1920 to include courier and

delivery services. Tchemkou, 517 F.3d at 512-13.

     The documentation shows Petitioner used courier/messenger

services to deliver service of summons and subpoenas (d/e 159-1 at

1-2; 165-3 at 2-3); courier services for return of passports to

Petitioner (d/e 159-1 at 4; d/e 165-3 at 18); and delivery of trial

exhibits to the Court (d/e 159-1 at 3; d/e 165-3 at 11). The Court

finds these expenses were necessary expenses under § 1920 under

§ 9007(3). See Fidlar Techs. V. LPS Real Estate Data Solutions,

Inc., No. 4:13-cv-4021-SLD-JEH, 2016 WL 4706927, at *2 (C.D. Ill.

Sept. 8, 2016) (finding courier and messenger service fees

compensable under § 1920 and noting the plaintiff did nothing to

suggest why the costs were not for services necessarily obtained for

use in the case).

     However, several courier/delivery charges are not supported

by invoice or the necessity of the charge is not apparent and

Petitioner failed to explain how the cost is necessary. The Court will

not allow the following charges:

                            Page 45 of 57
                  3:20-cv-03233-SEM-TSH # 173   Page 46 of 57




         ŏ    $55.13 charge for delivery of a passport to Petitioner (d/e

159-1 at 2). The Court could find no invoice in support of this

charge.

         ŏ    $175.78 charge identified as a charge for delivery of

exhibits to the Court (d/e 159-1 at 3). However, the invoice reflects

the documents were delivered to a residence in Chicago (d/e 165-3

at 9).

         ŏ    $48.06 for delivery of documents from Ackerman, LLP to

Timothy Sendek’s residence. Petitioner claims the fee was for

exemplification and costs of making copies (d/e 159-1 at 4) but the

invoice references only a delivery (d/e 165-3 at 6). Petitioner

provides no explanation of how this cost was necessary for the

litigation.

         The Court will also deduct from the Bill of Costs the $2,700

inadvertently taxed as costs when it should have been taxed as

attorneys’ fees. See discussion supra at 26. In addition,

Respondent was served twice on September 16, 2020, with no

explanation as to why, and Petitioner provided no invoices. See

Chart (d/e 159-1 at 1) (listing charges of $83.20 and $93.20).

Therefore, the Court will only allow one of the charges ($83.20). See

                               Page 46 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 47 of 57




Summons Returned Executed (d/e 7 at 2) (reflecting $83.20

charge). After all calculations, the Court calculates costs at

$134,355.94.

C.   A Reduction in Attorneys’ Fees is Necessary where a Full
     Award Would be Clearly Inappropriate Due to Respondent’s
     Financial Circumstances

     As noted above, prevailing petitioners are presumptively

entitled to an award of fees and expenses under § 9007 unless the

respondent shows an award would be clearly inappropriate. Rath,

898 F.3d at 1311. Respondent argues his good-faith belief in

retaining the children in the United States and his depleted

financial state strongly militates against an award of fees.

Respondent does not explicitly seek a reduction in costs on the

ground an award would be clearly inappropriate. See Resp. Br. at

29-32 (arguing for a reduction in the award of fees).

     Respondent first argues that his good-faith belief in retaining

the children in the United States militates against an award of fees.

Respondent contends that every action he took was to protect his

children from the psychological and physical harms which would

befall them upon their return to Hong Kong. He claims he wanted



                            Page 47 of 57
                3:20-cv-03233-SEM-TSH # 173   Page 48 of 57




Petitioner to follow him to the United States and, absent that, he

facilitated contact between the children and Petitioner.

     A respondent can demonstrate that an award of fees and costs

is clearly inappropriate where he had a good-faith belief that his

actions in removing or retaining the child were legal or justified.

Rath, 898 F.3d at 1311. Here, Respondent has failed to make that

showing.

     Respondent did not behave like a person who believed his

actions were legal or justified. He acted surreptitiously by secretly

recording Petitioner and filing for divorce in Illinois without telling

Petitioner. Respondent told Petitioner on August 17, 2020 that he

would return to Hong Kong with the children (after having told her

they would not return). However, he did not disclose to Petitioner

that he had filed for dissolution of the marriage in Illinois on August

12, 2020. At trial, Respondent testified he did not decide he was

not going to return to Hong Kong until the morning he and the

children were supposed to fly to Hong Kong (August 19, 2020).

However, Petitioner was served with the divorce papers on August

19, 2020 while she was waiting for Respondent and the children to

return to Hong Kong. Respondent’s actions show that, while he had

                             Page 48 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 49 of 57




no intention of returning to Hong Kong, he engaged Petitioner in a

series of discussions designed to lull her into a false sense of

security so that he could try to gain an advantage by filing for

divorce in Illinois. See, e.g., Rath, 898 F.3d at 1312 (noting district

court reasonably found the respondent’s furtive removal of child

and litigation tactics upon arrival suggested an intent to abscond

and seek a more favorable resolution in a Florida state court).

     Moreover, it appears Respondent constructed an after-the-fact

justification for retaining the children in the United States. The

Court does not believe that Respondent was genuinely concerned

with the political climate of Hong Kong but was unhappy in Hong

Kong long before the passage of the National Security Law. And,

even if his concern were genuine, that does not justify retaining the

children in the United States without the knowledge and consent of

Petitioner. See Neves v. Neves, 637 F. Supp. 2d 322, 345 (W.D.N.C.

2009) (finding asserted good faith did not render an award of fees

and expenses “clearly inappropriate” as the racial prejudice

experienced by the respondent and the children in Germany did not

justify the abduction of the children without knowledge and consent

of his estranged wife).

                            Page 49 of 57
                3:20-cv-03233-SEM-TSH # 173   Page 50 of 57




     The cases finding the good-faith exception applied have noted

that the respondent acted on a mistaken, but reasonable belief and

did not abduct or retain the children with the hope of obtaining a

more favorable custody determination. See, e.g., Ozaltin v. Ozaltin,

708 F.3d 355, 375-76 (2d Cir. 2013) (finding the respondent had a

reasonable basis to believe she could remove the children from

Turkey based on orders from the Turkish court and where the

respondent submitted to the Turkish courts with respect to all

divorce and custody matters); Malmgren v. Malmgren, No. 5:18-CV-

287-BO, 2019 WL 5092447, at *2 (E.D.N.C. 2019) (respondent

demonstrated she acted in good faith where the respondent

informed the petitioner she planned to stay with the child in the

United States for a full year, the petitioner did not tell the

respondent he would initiate judicial proceedings to return the child

to Sweden, and the respondent never filed for a custody order in the

United States); Madrigal v. Tellez, No. EP-15-CF-181-KC, 2015 WL

5174076, at *20 (W.D. Tex. Sept. 2, 2015)(finding award of fees and

costs would be clearly inappropriate where the petitioner came

before the court with unclean hands and there was no indication

the respondent retained the children “in the United States with the

                             Page 50 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 51 of 57




hope of obtaining a more favorable custody determination”);

Mendoza v. Silva 987 F. Supp. 2d 910, 916-17 (N.D. Iowa 2014)

(finding award clearly inappropriate where the respondent had a

mistaken but good faith belief the parties had agreed he would take

the children to the United States to attend school). Here,

Respondent did not act on a mistaken but reasonable belief, and he

retained the children with the hope of obtaining a more favorable

custody determination in the United States.

     Respondent also argues his strained financial circumstances

warrant a reduction or elimination of payment for fees. An award is

clearly inappropriate where the respondent shows the award would

impose such a financial hardship that it would significantly impair

the respondent’s ability to care for the child. Rath, 898 F.3d at

1311.

     Respondent asserts he has slightly over $100,000 in liquid,

non-retirement assets and has not yet secured employment.

Respondent also complains the parties are involved in divorce

litigation in Hong Kong for which Respondent must hire attorneys

and that an award of fees and costs would ensure he lacks any

representation in those proceedings.

                            Page 51 of 57
                3:20-cv-03233-SEM-TSH # 173   Page 52 of 57




     Respondent’s affidavit reflects he has over $100,000 in

nonretirement financial assets and retirement assets of over

$600,000 (not including a defined benefit qualified pension plan

with a monthly estimated payment of $825.42 beginning May 1,

2036). Resp. Aff. ¶¶ 3, 5 (d/e 162). He has investments in five

startup companies, with only one expected to have some value. It is

unknown if the value of that one will exceed the original $35,000

investment. Id. ¶ 6. Respondent owns no real estate but owns a

2019 Dodge Durango GT, the EpicGem trademark (value unknown),

personal items, and baseball card, coin, and stamp collections

(value unknown). Id. ¶ 7. His liabilities include credit card debt of

$1,034.26, an auto loan of $26,605.08, student loan debt of

$31,229.14, attorneys’ fees due in this case in the amount of

$110,123.03 (excluding fees incurred after April 30, 2021 and not

yet invoiced), and attorneys’ fees due to counsel in the Hong Kong

case (not yet invoiced). Id. ¶ 4. At the time of filing the affidavit,

Respondent had secured only one offer of employment as a financial

manager with an annual salary of $60,000, after applying for 42

positions in California, Florida, Illinois, New York, Texas,

Washington, and the United Kingdom since April 27, 2021. Id. ¶ 8.

                             Page 52 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 53 of 57




     Petitioner argues Respondent does not focus his argument for

a reduction of the fee award on the children or his inability to

support the children but rather on his self-created financial

circumstances where he spent in excess of $1 million “to support

his abduction of the children.” Pet. Reply at 5 (d/e 165). Petitioner

further argues Respondent’s affidavit shows he has the financial

resources to pay the award, as he has in excess of $715,000 in

financial and retirement accounts, holds investments in start-up

companies, and is arguably underemployed as a financial manager

despite his Ivy league education and training and experience as an

attorney at Kirkland and Ellis. Finally, Petitioner argues there is no

evidence the children would be substantially adversely impacted by

the award, and this is not a case where Respondent would be

returning to Hong Kong to care for the children.

     The Court finds that Respondent’s financial position does

warrant some reduction in the amount of fees sought but does not

justify an award of no fees or a reduction in costs. Respondent has

a good earning potential. According to his testimony at trial,

Respondent is 50 years old. He holds a bachelor’s degree in

accounting and a master’s degree in taxation from the University of

                            Page 53 of 57
               3:20-cv-03233-SEM-TSH # 173   Page 54 of 57




Illinois at Urbana/Champaign, a law degree from Columbia

University Law School, and a business degree from the Wharton

School of the University of Pennsylvania. Petitioner also has some

assets, including retirement funds totaling over $600,000.

     However, the Court recognizes Respondent will have

significant costs related to the Hong Kong litigation and will have an

obligation to support the children regardless of who ultimately is

awarded custody. See, e.g., Hart v. Anderson, No. GJH-19-2601,

2021 WL 2826774, at * 5 (D. Md. July 7, 2021) (noting the financial

hardship exception applies where an award would impair the

respondent’s ability to care for the child, which includes the

capacity to provide financial support, visit the child, and conduct

custody proceedings); Mendoza, 987 F. Supp. 2d at 917 (noting, in

part, that making the respondent pay attorney’s fees would interfere

with his ability to provide other support to his children where the

respondent made $9 per hour and had no other assets from which

the fee award could be satisfied). A reduction balances the needs to

deter Respondent and others from absconding with children and to

alleviate Petitioner’s burden with the need to ensure Respondent



                            Page 54 of 57
                3:20-cv-03233-SEM-TSH # 173   Page 55 of 57




has sufficient assets to litigate the case in Hong Kong and provide

support for his children.

     After careful consideration of the factors in this case and the

equitable principles, the Court concludes that a reduction of 25%

($103,644.50) of the attorneys’ fees award is appropriate, resulting

in an award of $310,933.50. The amount of costs will not be

reduced.

D.   Plaintiff is Not Entitled to a Temporary Restraining Order

     Petitioner seeks a temporary restraining order limiting non-

essential spending of Respondent’s assets. Petitioner asks the

Court to enter an order temporarily restraining and enjoining

Respondent from transferring, concealing, or otherwise disposing of

funds contained in any financial accounts, except for the payment

of his daily living expenses, to protect Petitioner’s rights to recover

attorney’s fees and costs she incurred to secure the return of the

children to Hong Kong. She asserts that without the issuance of

such order, any order by this Court awarding her attorney’s fees

and costs would likely be meaningless because Respondent will

deplete his resources to avoid his obligation.



                             Page 55 of 57
                3:20-cv-03233-SEM-TSH # 173   Page 56 of 57




     Other than citing Federal Rule of Civil Procedure 65

(injunctions and restraining orders) and a case identifying the

standard for a preliminary injunction, Petitioner cites no authority

for the relief she seeks. In her reply, Petitioner specifically denies

seeking relief under Federal Rule of Civil Procedure 64. Pet. Reply

at 22 (d/e 165); see Fed.R.Civ.P. 64 (allowing a federal court to

grant certain provisional remedies in accordance with State law);

see also Resp. Br. at 49-53 (d/e 161) (explaining that State law does

not provide the relief sought).

     It is well-established that a district court lacks authority to

enter a preliminary injunction preventing a party from disposing of

assets pending adjudication of a claim for money damages where no

lien or equitable interest is claimed. See Grupo Mexicano de

Desarrollo S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308, 333

(1999); see also Oak Leaf Outdoors, Inc. v. Double Dragon Int’l,

Inc., 812 F. Supp. 2d 944, 946-49 (C.D. Ill. 2011) (finding court was

without authority to grant the defendant’s request for a preliminary

injunction to create a constructive trust or escrow for the amount of

its counterclaims or otherwise impose an asset freeze against the



                             Page 56 of 57
                3:20-cv-03233-SEM-TSH # 173   Page 57 of 57




plaintiff). Because Petitioner is not entitled to the relief sought, her

request for a temporary restraining order is denied.

                          IV. CONCLUSION

     For the reasons stated, Petitioner’s Motion for Attorneys’ Fees

and Costs Pursuant to 22 U.S.C. § 9007(b)(3) (d/e 154) and

Amended Bill of Costs (d/e 159) is GRANTED IN PART. Respondent

shall reimburse Petitioner $310,933.50 in attorneys’ fees and

$134,355.95 in costs. The Clerk is DIRECTED to enter judgment as

follows:

     IT IS ORDERED AND ADJUDGED that the children’s
     habitual residence is Hong Kong, Respondent Michel
     Dale Debolt wrongfully retained the children in the
     United States, Respondent Michel Dale Debolt failed
     to establish any affirmative defense to the return of
     the children, and the children, T.D. and A.D., must be
     returned to Hong Kong. It is further ordered that
     Petitioner Chung Chui Wan shall recover from
     Respondent Michel Dale Debolt $310,933.50 in
     attorneys’ fees and $134,355.95 in costs for a total of
     $445,289.45.

THIS CASE IS CLOSED.

ENTERED: August 9, 2021

FOR THE COURT:
                                Sue E. Myerscough
                              s/S
                            SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE


                             Page 57 of 57
